EXHIBIT 10.1

 

Description: C:\Users\Angel\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\MG8CZ2QR\JA_Logo_Text (2).jpg [image_001.jpg]

 

MASTER EQUIPMENT

LEASE AGREEMENT

 

MASTER EQUIPMENT LEASE AGREEMENT NO. 20071648

 

This Master Equipment Lease Agreement (this “Lease”) dated July 3, 2014 between
Jules and Associates, Inc. (“Lessor”) with a place of business located at 515
South Figueroa Street, Suite 1900, Los Angeles, California 90071 and CTI
Industries Corporation, a Illinois Corporation with charter identification
number 61786341 (“Lessee”) having its chief executive office or principal place
of business located at 22160 North Pepper Road, Lake Barrington, IL 60010.

 

1. LEASE AGREEMENT. Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, all of the personal property (“Equipment”) described in the
Equipment Lease Schedule(s), which are or may be from time to time executed by
Lessor and Lessee referencing this Lease (“Schedules”), upon the terms and
conditions set forth in this Lease as supplemented by the terms and conditions
of the Schedule(s). Whenever reference is made herein to this “Lease”, it shall
be deemed to include each of the Schedules identifying all items of Equipment
described in such Schedules. The terms and conditions of this Lease are
incorporated into each Schedule. Each Schedule shall contain such additional
terms and conditions as Lessor and Lessee shall agree (as set forth therein),
and each Schedule shall constitute a separate lease obligation of the Lessee
with respect to the Equipment described in such Schedule. In the event the
Equipment includes software (including all documentation, later versions,
updates, modifications) (“Software”), the Software shall be deemed Equipment for
all purposes under the Lease. Lessee shall possess and use the Software in
accordance with the terms and conditions of any license agreement (“License”)
entered into with the owner/vendor of such Software (at Lessor’s request, Lessee
shall provide a complete copy of the License to Lessor).

 

2. SELECTION OF EQUIPMENT. Lessee agrees and acknowledges that it is the intent
of both parties to this Lease that it qualify as a “finance lease” as defined in
Section 10103(a)(7) of the California Uniform Commercial Code. Lessee
acknowledges and agrees that Lessee has selected both: (1) the Equipment; and
(2) the supplier from whom Lessor is to purchase the Equipment. Lessee
acknowledges that Lessor has not participated in any way in Lessee’s selection
of the Equipment or of the supplier, and Lessor has not selected, manufactured,
or supplied the Equipment. Lessor will have no liability for any delivery or
failure by the supplier to fill the purchase order or to meet the conditions
thereof.

 

Lessee is advised that it may have rights under the contract evidencing Lessor’s
purchase of the Equipment from the supplier chosen by Lessee, and that Lessee
should contact the supplier of the Equipment for a description of any such
rights. LESSEE HEREBY WAIVES ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE
UNDER DIVISION 10 OF THE CALIFORNIA COMMERCIAL CODE (AND ARTICLE 2A OF THE
APPLICABLE UNIFORM COMMERCIAL CODE) WITH RESPECT TO LESSOR.

 

3. ACCEPTANCE. Lessee agrees to inspect the Equipment and to execute an
Acknowledgment and Acceptance of Equipment by Lessee notice, as provided by
Lessor, after the Equipment has been delivered and after Lessee has inspected
and found the Equipment satisfactory in every respect. Lessee hereby authorizes
Lessor to insert in the applicable Schedule any applicable dates and serial
numbers or other identifying data with respect to the Equipment. Lessee
specifically acknowledges that the Equipment is leased to Lessee solely for
commercial or business purposes.

 

4. DISCLAIMER OF WARRANTIES AND CLAIMS; LIMITATION OF REMEDIES. LESSOR, NOT
BEING THE MANUFACTURER OR SUPPLIER OF THE EQUIPMENT NOR THE MANUFACTURER’S OR
SUPPLIER’S AGENT, MAKES NO EXPRESS OR IMPLIED WARRANTY OF ANY KIND WHATSOEVER
WITH RESPECT TO THE EQUIPMENT, INCLUDING WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. LESSEE LEASES THE EQUIPMENT “AS IS” AND WITH
ALL FAULTS, AS TO LESSOR. LESSOR SHALL NOT BE LIABLE FOR ANY LOSS OR INJURY TO
USER OR TO ANY THIRD PERSON OR PROPERTY, INCLUDING DIRECT, INDIRECT,
CONSEQUENTIAL, INCIDENTAL AND SPECIAL DAMAGES CAUSED BY THE USE, OWNERSHIP, OR
POSSESSION OF THE EQUIPMENT. IF THE EQUIPMENT DOES NOT OPERATE AS REPRESENTED BY
THE MANUFACTURER OR SUPPLIER OR IS UNSATISFACTORY FOR ANY REASON WHATSOEVER,
LESSEE WILL NOT MAKE ANY CLAIM AGAINST LESSOR FOR DAMAGES. Lessee shall look to
the manufacturer and/or supplier for any claims or remedies related to the
Equipment. Lessor hereby acknowledges that any manufacturer’s and/or supplier’s
warranties are for the benefit of both Lessor and Lessee. To the extent
permitted by the manufacturer or supplier, and provided Lessee is not in default
under this Lease, Lessor shall make available to Lessee all manufacturer and/or
supplier warranties with respect to Equipment for the term of this Lease. Lessee
shall continue making payments to Lessor under this Lease, regardless of any
claims Lessee may have against the manufacturer or supplier. No representation
or warranty by the manufacturer or supplier is binding on Lessor nor shall
breach of such warranty relieve Lessee of Lessee’s obligations to Lessor as
provided herein.

 

5. LIMITED PREARRANGED AMENDMENTS; AUTHORIZATION TO FILE FINANCING STATEMENTS;
LIMITED POWER OF ATTORNEY. Lessee hereby agrees that Lessor may amend the terms
of this Lease or any Schedules to reflect a change in the description of the
leased Equipment. Lessee hereby authorizes Lessor or its assignee to file such
Uniform Commercial Code financing statements or financing statement amendments
in any jurisdiction as Lessor or such assignee shall deem necessary or
desirable, at any time and from time to time, to carry out the terms of this
Lease or any Schedule, or otherwise to perfect or maintain perfected Lessor’s
interests in the Equipment and the proceeds thereof, in each case naming Lessee,
as debtor or lessee, and Lessor, as secured party or lessor, and describing the
Equipment and the proceeds thereof, as collateral. Lessee hereby further grants
to Lessor a power of attorney, coupled with an interest, with the right (but not
the duty) to create, prepare, complete, execute, deliver, endorse or file on
behalf of Lessee any instruments, documents, assignments, security agreements,
financing statements, applications for insurance and any other agreements or any
document required to be obtained, executed, delivered or endorsed by Lessee in
accordance with the terms of this Lease or any Schedule, including any
instruments representing proceeds of insurance.

 

6. LOCATION. Lessee shall keep the Equipment only at the location specified in
each Schedule or, if none is specified, at Lessee’s address as set forth above,
and Lessee shall not remove the Equipment therefrom without providing Lessor 30
days prior written notice, unless the Equipment is mobile in nature and Lessee
maintains a record of movement. Notwithstanding the foregoing, Lessee shall not
move the Equipment to a location outside the continental United States. Lessor
shall have the right to inspect the Equipment and observe its use during normal
business hours, and Lessee will ensure Lessor’s ability to enter into and upon
the premises where the Equipment may be located for such purpose.

 



Page 1 of 4

 

  

7. USE. Lessee shall use the Equipment in a careful manner, shall make all
necessary repairs at Lessee’s expense, and shall comply with all laws relating
to its possession, use, maintenance, and shall not make any alterations,
additions or improvements to the Equipment that decrease the value of said
Equipment. All additions, repairs or improvements made to the Equipment shall
belong to Lessor. So long as Lessee is not in default hereunder, Lessor shall
not disturb Lessee’s quiet enjoyment of the Equipment, subject to the terms and
conditions of this Lease.

 

8. COMMENCEMENT; RENTAL PAYMENTS. This Lease shall commence upon the written
acceptance hereof by Lessor and shall end upon full performance and observance
by Lessee of each and every term, condition and covenant set forth in this
Lease, any Schedules hereto and any extensions hereof or thereof. The monthly
rental payments shall be in advance and shall be in the amounts and frequency as
set forth in the Schedules. The first such rental payment under each Schedule
shall be made on the first day of the month following the date on which the
applicable Equipment is accepted by the Lessee in accordance with Section 3
above. In addition to regular rentals, Lessee shall pay to Lessor interim rent,
which shall be a pro-rata portion of the monthly rental charges under each
Schedule based on a daily rental charge of one-thirtieth (1/30th) of the monthly
rental calculated from the date on which the applicable Equipment is accepted by
the Lessee to the end of the respective month, and shall be due and payable upon
Lessee’s receipt of invoice from Lessor. The rental period for each Schedule
shall terminate following the last day of the term stated on such Schedule
unless such Schedule has been extended or otherwise modified in accordance with
the terms and conditions hereof. LESSEE’S OBLIGATIONS TO PAY THE RENTALS AND
OTHER SUMS DUE UNDER THIS LEASE SHALL BE AND ARE ABSOLUTE AND UNCONDITIONAL, AND
SHALL BE PAID WITHOUT SET-OFF, ABATEMENT OR COUNTER-CLAIM OF ANY NATURE.

 

9. OWNERSHIP; PERSONALTY; SURRENDER; RENEWAL. The Equipment is, and shall
remain, the property of Lessor, and Lessee shall have no right, title or
interest therein or thereto, unless otherwise expressly set forth in any
Schedule and addendum with respect to that Equipment. In the event that any
Schedule and addendum grants to the Lessee an end of term purchase option and
Lessee fails to give timely and proper notice as set forth in such Schedule and
addendum, then that purchase option shall be null and void. The Equipment shall
remain personal property even though installed in or attached to real property.
Upon the expiration or termination of any Schedule or this Lease (unless Lessee
has properly and timely exercised any end of term purchase option as set forth
in this paragraph above), or in the event of a default pursuant to Section 17
hereof, Lessee shall return the Equipment at its expense in good repair,
ordinary wear and tear resulting from proper use thereof alone excepted, by
delivering it, packed and ready for shipment, to (i) such place or carrier as
mutually agreed upon by Lessor and Lessee, or (ii) in the event that Lessor and
Lessee are unable to mutually agree upon a surrender location within five days,
then Lessee shall return the Equipment to such place or carrier as Lessor shall
specify. At Lessor’s option, this Lease, with respect to each Schedule, may be
continued on a month-to-month basis until Lessee returns the Equipment subject
to the Schedule to Lessor. In the event that the Lease, with respect to a
Schedule, is so continued, Lessee shall pay to Lessor rentals in the same
periodic amounts as indicated under “Rental” on the Schedule.

 

10. NO CHANGES TO LESSEE. Lessee shall not change its legal name, its state of
organization or location of chief executive office; provided that Lessee may
change its legal name or location of chief executive office upon giving Lessor
not less than 30 days prior written notice and executing and delivering to
Lessor such other agreements, instruments and documents as Lessor shall
reasonably require in connection therewith to preserve Lessor’s rights and
remedies with respect to all items of Equipment covered by this Lease and the
Schedules.

 

11. LOSS AND DAMAGE. Lessee shall bear the entire risk of loss, theft, damage or
destruction of the Equipment from any cause whatsoever, and no loss, theft,
damage or destruction of the Equipment shall relieve Lessee of the obligation to
pay rent or to comply with any other obligation under this Lease.

 

In the event of damage to any item of Equipment, Lessee shall immediately place
the same in good repair at Lessee’s expense. If Lessor determines that any item
of Equipment is lost, stolen, destroyed or damaged beyond repair, Lessee shall
at Lessee’s option do one of the following: (a) replace the same with like
Equipment in good repair, acceptable to Lessor; or (b) pay Lessor in cash the
following: (i) all amounts due by Lessee to Lessor with respect to all affected
Schedules up to the date of the loss; (ii) the unpaid balance of the total rent
for the remaining term of the affected Schedules attributable to said item of
Equipment, reduced to present value at a discount rate of 2% as of the date of
the loss; and (iii) the Lessor’s estimate as of the time the subject Schedule
was entered into of Lessor’s residual interest in such Equipment, reduced to
present value at a discount rate of 2% as of the date of the loss. Upon Lessor’s
receipt of payment as set forth above, Lessee shall be entitled to the lost,
stolen, destroyed or damaged beyond repair Equipment, without any warranties. If
insurance proceeds are used to fully comply with this subparagraph, the balance
of any such proceeds shall go to Lessee to compensate for loss of use of the
Equipment for the remaining term of the Lease.

 

12. INSURANCE; LIENS; TAXES. Lessee shall provide and maintain insurance against
loss, theft, damage or destruction of the Equipment in an amount not less than
the full replacement value of the Equipment, naming Lessor or its assigns as
sole loss payee. Lessee shall also provide and maintain general liability
insurance, including but not limited to product liability coverage, naming
Lessor or its assigns as additional insureds, with a severability of interest
endorsement or its equivalent, insuring against any and all loss or liability
for damages either to persons or property or otherwise, which might result from
or happen in connection with the condition, use or operation of the Equipment,
with such limits and with insurers as are satisfactory to Lessor. Each policy
shall expressly provide that any loss payable thereunder shall be payable
notwithstanding any act, omission or neglect of Lessee or Lessor or its assigns,
which might, absent such agreement, result in a forfeiture of all or a part of
such insurance payment, and a clause requiring the insurer to give not less than
30 days prior written notice to Lessor in the event of cancellation of the
policy for any reason whatsoever. As to each policy, Lessee shall furnish to
Lessor a certificate of insurance from the insurer, which certificate shall
evidence the insurance coverage required by this Section and shall designate
Lessor or its assigns as sole loss payee, or additional insured, as required by
this Section. Lessor shall have no obligation to ascertain the existence or
adequacy of insurance, or to provide any insurance coverage for the Equipment or
for Lessee’s benefit.

 

Lessee shall keep the Equipment free and clear of all levies, liens and
encumbrances.

 

Lessee shall timely report and pay all license and/or registration fees and
personal property taxes which may now or hereafter be imposed by any federal,
state or local government upon the Equipment (whether assessed on Lessor or
Lessee), as applicable. Furthermore, Lessee shall timely pay all assessments,
sales and use taxes, rental taxes, gross receipt taxes and other taxes or
charges which may now or hereafter be imposed by any federal, state or local
government upon the ownership, leasing, rental, sale, purchase, possession or
use of the Equipment (whether assessed on Lessor or Lessee), as applicable,
excluding, however, all taxes on or measured by Lessor’s net income. Lessee
shall indemnify Lessor to the extent of any such unpaid taxes or fees (including
penalties and interest) and Lessor’s costs associated therewith.

 

If Lessee fails to procure or maintain insurance, or to pay any charges or
taxes, in either case as required by this Section, Lessor shall have the right,
but shall not be obligated, to procure such insurance, or pay such charges or
taxes, as the case may be. In that event, Lessor shall notify Lessee of such
payment and Lessee shall repay to Lessor the cost thereof within 15 days after
such notice is provided to Lessee.

 



Page 2 of 4

 

 

13. INDEMNITY. Lessee does hereby assume liability for and shall indemnify,
defend, protect, save and keep harmless Lessor and its successors and assigns
against any and all losses, penalties, claims, actions, suits, costs, expenses,
damages or liabilities, including all attorney fees and court costs of
whatsoever kind and nature, in contract or tort, arising out of or connected
with the Equipment or this Lease, including without limitation, any claim
alleging latent and other defects, whether or not discovered by Lessor or Lessee
and any claim for patent, trademark or copyright infringement. Such
indemnification shall survive the expiration, cancellation or termination of
this Lease. Lessee agrees to give Lessor notice of any claim or liability hereby
indemnified against promptly following learning thereof.

 

14. ASSIGNMENT BY LESSOR. Any assignee of Lessor shall have all of the rights
but none of the obligations of Lessor under this Lease; such obligations to
remain with Lessor notwithstanding such assignment. Lessee shall recognize and
hereby consents to any assignment of this Lease by Lessor, and Lessee shall not
assert against the assignee any defense, counterclaim or set-off that Lessee may
have against Lessor. Subject to the foregoing, this Lease inures to the benefit
of and is binding upon the heirs, devisees, personal representatives, survivors,
successors in interest and assigns of the parties hereto.

 

15. SERVICE CHARGES; INTEREST. If Lessee shall fail to make any payment required
by this Lease within 10 days of the due date thereof, Lessee shall pay to Lessor
a service charge of 5% of the amount due, provided, however, that not more than
one such service charge shall be made on any delinquent payment regardless of
the length of the delinquency. Further, Lessee shall pay to Lessor interest on
any delinquent payment or amount due under this Lease from the due date thereof
until paid, at 12% per annum; provided, however, in no event shall the interest
and other charges hereunder exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that Lessor has
received interest and other charges hereunder in excess of the highest rate
applicable hereto, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the amounts due hereunder, other than
interest, in the inverse order of maturity, and the provisions hereof shall be
deemed amended to provide for the highest permissible rate. If there are no
amounts outstanding under this Lease, Lessor shall refund to Lessee such excess.

 

16. TIME OF ESSENCE. Time is of the essence of this Lease, and this provision
shall not be impliedly waived by the acceptance on occasion of late or defective
performance.

 

17. DEFAULT. Lessee shall be in default of this Lease if: (a) Lessee shall fail
to make any payment due under the terms of this Lease for a period of 10 days
from the due date thereof; or (b) Lessee shall fail to observe, keep or perform
any other provision of this Lease, and, if such failure is curable, Lessee has
not cured such failure within 15 days; or (c) Lessee has made any misleading or
false statement or representation to Lessor in connection with the application
for, or performance of, this Lease; or (d) the Lease or Equipment, or any part
thereof, shall be subject to any lien, levy, seizure, assignment, transfer, bulk
transfer, encumbrance, application, attachment, execution, sublease, or sale
without prior written consent of Lessor, or if Lessee shall abandon the
Equipment or permit any other entity or person to use the Equipment without
prior written consent of Lessor; or (e) Lessee or guarantor ceases to exist or
ceases business activities (or any individual guarantor dies); or (f) Lessee or
any guarantor of this Lease defaults on any obligation to or any other agreement
it has with Lessor, or any of the above-listed events of default occur with
respect to any guarantor, or Lessee or any guarantor files or has filed against
it a petition under the bankruptcy laws, becomes insolvent or unable to pay its
debts when they become due, or stops doing business as a going concern; or (g)
Lessee undergoes a sale, buyout, change of control, or change in ownership of
any type, form or manner which, as judged solely and reasonably by Lessor,
results in a material deterioration in Lessee’s credit worthiness.

 

18. REMEDIES. If Lessee is in default, Lessor, with or without notice to Lessee,
may: (a) enter (with notice to Lessee) upon Lessee’s premises and may, in
accordance with applicable law, peacefully repossess and remove the Equipment,
or render the Equipment unusable without removal; Lessee hereby waives any
trespass or right of action for damages by reason of such entry, removal or
disabling; any such repossession shall not constitute a termination of this
Lease; (b) require Lessee, at its expense, to return the Equipment in good
repair, ordinary wear and tear resulting from proper use thereof alone excepted,
by delivering it, packed and ready for shipment, to such place or carrier as
Lessor may specify; (c) cancel or terminate this Lease and may retain any and
all prior payments paid by Lessee; (d) declare all sums due and to become due
under this Lease immediately due and payable, including as to any or all items
of Equipment, and terminate all of Lessee’s rights under this Lease; (e)
re-lease the Equipment to any third party upon such terms and conditions as
Lessor alone shall determine, or may sell the Equipment without warranties at
private or public sale as Lessor shall determine, at which sale Lessor may be
the purchaser; in the event that Lessor shall sell the Equipment pursuant to the
foregoing, Lessor may specifically disclaim any warranties of title or the like;
(f) sue for and recover from Lessee the sum of all unpaid rents and other
payments due under this Lease then accrued, plus all accelerated future payments
due under this Lease, reduced to their present value using a discount rate of
2%, as of the date of default, plus Lessor’s estimate at the time this Lease was
entered into of Lessor’s residual interest in the Equipment, reduced to present
value at a discount rate of 2%, as of the date of default, less the net proceeds
of disposition, if any, of the Equipment; and/or (g) pursue any other remedy
available at law, by statute or in equity.

 

No right or remedy conferred upon or reserved to Lessor is exclusive of any
other right or remedy herein, or by law or by equity provided or permitted, but
each shall be cumulative of every other right or remedy given herein or now or
hereafter existing by law or equity or by statute or otherwise, and may be
enforced concurrently therewith or from time to time. In addition, Lessee shall
pay to Lessor any actual additional expenses incurred by Lessor in its
collection efforts. No single or partial exercise by Lessor of any right or
remedy hereunder shall preclude any other or further exercise of any other right
or remedy.

 

19. MULTIPLE LESSEES. In the event that there is more than one Lessee hereunder,
each of them shall be jointly and severally responsible and liable to Lessor
under this Lease. Lessor may, with the consent of any one of the Lessees
hereunder, modify, extend or change any of the terms hereof without consent or
knowledge of the others, without in any way releasing, waiving or impairing any
right granted to Lessor against the others.

 

20. EXPENSE OF ENFORCEMENT. In the event of any legal action with respect to
this Lease, the Lessor in any such action shall be entitled to reasonable
attorneys’ fees, including attorneys’ fees incurred at the trial level,
including action in bankruptcy court, on appeal or review, or incurred without
action, suits or proceedings, together with all costs and expenses incurred in
pursuit thereof.

 

21. LESSEE’S WARRANTIES AND MISCELLANEOUS. Lessee hereby represents and warrants
to Lessor that (a) the financial data and other information that Lessee submits
to Lessor in connection with this Lease is, or will be, as appropriate, a true
and complete statement of the matters therein contained, (b) Lessee’s exact
legal name (as set forth in its articles of incorporation or other formation
documents), state of organization, corporate or charter identification number,
and location of its chief executive office are accurately set forth in the
preamble paragraph of this Lease, (c) this Lease has been duly authorized,
executed and delivered by Lessee and constitutes the legal, valid and binding
obligation, contract and agreement of Lessee enforceable against Lessee in
accordance with its respective terms except as enforcement may be affected by
bankruptcy and similar laws affecting creditors’ rights generally, and (d) this
Lease and each and every showing provided by or on behalf of Lessee in
connection herewith may be relied upon by Lessor in accordance with the terms
thereof notwithstanding the failure of Lessee or other applicable party to
ensure proper attestation thereto, whether by absence of a seal or
acknowledgment or otherwise. The person executing this Lease on behalf of Lessee
warrants that he or she has been fully authorized to do so. Lessee’s liability
for Lessee’s obligations under this Lease will survive the expiration or earlier
termination of this Lease.

 



Page 3 of 4

 

 

(1) LESSEE HEREBY ACKNOWLEDGES THAT THIS LEASE IS NONCANCELABLE FOR THE ORIGINAL
RENTAL TERM SET FORTH IN EACH SCHEDULE.

 

(2) Lessee agrees that Lessor may use Lessee’s name in advertising and
promotional materials and general terms of this Lease and Schedules.

 

(3) Lessee shall furnish Lessor with (a) a fiscal year end financial statement
including balance sheet and income statement upon request from Lessor, and (b)
such other financial data or information relative to this Lease and the
Equipment as Lessor may from time to time request.

 

(4) Lessee agrees that the information contained herein is confidential and for
the sole use of the Lessee to whom it is delivered and the professionals hired
by the Lessee who agree to be bound by this confidentiality clause. It may not
be reproduced in whole or in part, without the express written permission of
Lessor.

 

(5) As a precautionary matter, in the event that any court of competent
jurisdiction shall determine that this Lease and/or any Schedule does not so
qualify as a true lease, then Lessee hereby grants to Lessor a security interest
in all Equipment leased hereunder and the proceeds thereof (including Equipment,
and insurance proceeds) to secure Lessee’s obligations owing to Lessor
hereunder.

 

22. SEVERABILITY. This Lease is intended to constitute a valid and enforceable
legal instrument. In the event any provision hereof is declared invalid, such
provision will be deemed severable from the remaining provisions of this Lease,
all of which will remain in full force and effect.

 

23. ENTIRE AGREEMENT; WAIVER. This Lease and the Schedules executed by Lessor
and Lessee constitute the entire agreement and understanding between Lessor and
Lessee with respect to the Equipment and the subject matter of this Lease and
the Schedules, and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof or thereof. No provision
of this Lease or the Schedules shall be modified unless in writing signed by an
authorized representative of Lessor and Lessee. Waiver by Lessor of any
provision hereof in one instance shall not constitute a waiver of any other
instance.

 

24. EFFECTIVENESS. This Lease shall not be effective until signed by Lessor at
its principal place of business listed above.

 

25. CHOICE OF LAW; ARBITRATION. The parties hereto agree that any and all
disputes, controversies, claims or defenses, whether based in tort, contract or
otherwise, relating to or arising in any way out of this Lease, or the breach,
termination, enforcement, interpretation or validity thereof, including the
jurisdiction and arbitrability over the formation, existence, validity,
interpretation or scope of this Lease (collectively, “Disputes”), shall be
determined by arbitration in the Los Angeles, California, office of JAMS, Inc.
(“JAMS”) before one arbitrator in accordance with JAMS’ commercial dispute
resolution procedures. The arbitrator shall be a retired judge or justice from
the panel of JAMS. If the parties are unable to agree on a retired judge or
justice, Lessor and Lessee shall each name one retired judge or justice and the
two named jurists shall select a third neutral judge or justice who will act as
the sole arbitrator. The arbitrator shall issue a reasoned decision and shall
apply the laws of the State of California as described below. The parties hereto
agree to submit to the personal jurisdiction in such forum for any and all
Disputes. This agreement to arbitrate shall be specifically enforceable. Each of
the parties waives its rights to a jury trial in any action arising out of or
relating to this Lease. Any award rendered in any such arbitration proceedings
shall be binding on each of the parties hereto, and judgment may be entered
thereon in the California Superior Court for the County of Los Angeles. The
arbitration requirement does not limit the right of Lessor to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration hereunder, including those arising from the exercise of the actions
detailed in sections (i), (ii) and (iii) of this paragraph.

 

This Lease has been entered into and shall be performed in California and,
therefore, this Lease shall be governed by and construed in accordance with the
laws of the State of California, without regard to principles of conflicts of
laws.

 



LESSEE:

  LESSOR:  JULES AND ASSOCIATES, INC.                     By: /s/ Timothy S.
Patterson Date: 07/03/2014 By: /s/ Scott C. Monroe   Date: 07/03/2014 Name:
Timothy S. Patterson   Name: Scott C. Monroe     Title: Chief Financial Officer
  Title:    Senior Vice President    

 



Page 4 of 4

